Citation Nr: 0522094	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-33 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for left knee disorder.  

3.  Entitlement to service connection for a fungal infection 
with onychomycosis of the feet, hands, elbows, and knees.  

4.  Entitlement to service connection for an ulcer.  

5.  Entitlement to service connection for gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD).  

6.  Entitlement to service connection for heat stroke.  

7.  Entitlement to service connection for nasal tumors.  

8.  Entitlement to service connection for allergies.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from April 1968 to April 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, VA Regional Office (RO).   

The appellant withdrew his request for a hearing in November 
2004.  

The claims of entitlement to service connection for a right 
knee disorder, a left knee disorder, a fungal infection with 
onychomycosis of the feet, hands, elbows, and knees, and 
allergies are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right knee disorder was not manifest in service and is 
not attributable to service.  




2.  An ulcer was not manifest during service or within one 
year of separation and an ulcer is not shown.  

3.  A gastrointestinal disorder, to include GERD, was not 
manifest in service and is not attributable to service.

4.  Heat stroke was not shown in service. 

5.  Nasal tumors were not manifest in service and are not 
attributable to service.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004)..  

2.  An ulcer (peptic or gastric) was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  A gastrointestinal disorder, to include GERD, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  Heat stroke with residuals was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

5.  Nasal tumors were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in September 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the September 
2004 notice, in November 2004, the appellant advised that he 
desired his appeal be forwarded to the Board.  By letter 
dated in November 2004, the AOJ notified him of the 
procedures regarding submitting additional evidence, any 
hearing request, and any change in representation.  The 
appellant has not shown how any error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  
April 14, 2005).  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 


no benefit flowing to the claimant are to be avoided).  VA 
has satisfied its duties to notify and to assist the claimant 
in this case. 

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service incurrence for arthritis and peptic ulcers 
(duodenal or gastric) will be presumed if manifest to a 
compensable level within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Factual Background

The service entrance examination report shows that the nose, 
abdomen and viscera, heart, vascular system, and lungs and 
chest, were normal.  The March 1970 separation examination 
report shows the nose, abdomen and viscera, heart, vascular 
system, heart, and lungs and chest were normal.  The 
neurologic examination was normal.  

Treatment records, dated inn May 1998 reflect an assessment 
of GERD.  The records note the appellant's reported history 
of hiatal hernia.  A June 1998 record notes the esophageal 
muscosa was intact.  No esophagitis, no stenosis, and no 
hiatal hernia were noted.  The gastric fundal mucosa and body 
of the stomach were normal.  The antrum showed moderate 
erethyma consistent with gastritis.  The pylorus was easily 
intubated.  The impressions were mild gastritis-biopsy to 
exclude helicobacter, no evidence esophageal stenosis, and no 
endoscopic evidence of esophagitis or hiatal hernia.  Private 
treatment records, dated in September 2001, note a left nare 
papillomatous intradermal nevus.  Excision of the lesion from 
the tip of the nose was noted.  A June 1998 private record 
notes a long history of digestive difficulties.  No 
esophageal stenosis and no esophagitis or hiatal hernia was 
noted.  A December 1999 record notes GERD.  In January 2001, 
the diagnosis was gastroenteritis.  

In an August 2001 statement in support of the claim, the 
appellant stated that a doctor told him in service that he 
had an ulcer, a hiatal hernia, and diarrhea as a result of 
drinking overseas.  

Analysis

Initially, the Board notes that the appellant did not engage 
in combat with the enemy and there has been no assertion of 
such.  Therefore, the provisions of 38 U.S.C.A. § 1154 (West 
2002) are not applicable.

Right Knee Disorder

The appellant has appealed the denial of service connection 
for a right knee disorder.  Service connection may be 
established for disability resulting from disease or injury 
incurred in or aggravated by service.  Service connection for 
arthritis may be granted if manifest within 1 year of 
separation from service.  Our review reflects that the 
preponderance of the evidence is against the claim for 
service connection for a right knee disability.

It is clear that documents contemporaneous with entrance 
reference a left knee disorder.  At time of service entrance, 
howver, no reference was made to a right knee disorder.  
Similarly, no reference to a right knee disorder was noted 
during service, at the time of separation from service or 
within 1 year of separation from service.  

The record does establish that the appellant has right knee 
pathology.  There is, however, no competent evidence linking 
that pathology to service or the existence of arthritis 
within 1 year of separation.  Rather, the most probative 
evidence establishes that there were post service incidents, 
including a hiking injury in 1979 and a fall or injury in 
1983.

The Board is aware that the appellant reported for treatment 
purposes in 1979 that he had a history of right knee problems 
going back to his school days.  Such is a mere transcription 
of lay history.  Such information is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

Ulcer

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
the pertinent laws and regulations provide that peptic ulcer 
disease will be presumed to have been incurred in service if 
it had become manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

There must be evidence of current disability present in order 
to establish service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131;see Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In this case, the service records reflect no complaints, 
findings, treatment, or diagnosis of an ulcer or peptic ulcer 
disease.  The post-service medical records do not reflect 
manifestations or diagnosis of an ulcer within one year of 
the his separation from service.  Although he states that he 
had epigastric pain in service, and has a current ulcer, his 
statements are not competent for the purpose of establishing 
a diagnosis.  Helicobacter was excluded in June 1998 and 
there is no post-service diagnosis of an ulcer or peptic 
ulcer disease.  The Board notes that in correspondence 
received in April 2002, the appellant stated that post-
service treatment records for gastrointestinal complaints 
were not available.  The competent evidence establishes that 
the appellant does not have an ulcer or peptic ulcer disease.  
Absent a current disability, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  

Gastrointestinal Disorder

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service.  In this case, the 

appellant asserts that he has a gastrointestinal disorder, to 
include GERD and gastroenteritis, as a result of service.  

The issue of whether a gastrointestinal disorder is related 
to service requires competent evidence.  The appellant is 
competent to report his symptoms.  He is not a medical 
professional, however, and his statements do not constitute 
competent medical evidence that he has a gastrointestinal 
disorder related to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  

Service medical records are negative for a findings, 
complaints, or treatment of a gastrointestinal disorder.  The 
initial evidence of a gastrointestinal disorder, to include 
GERD and gastroenteritis, is in the 1990s, many years post 
service.  The most probative evidence in regard to whether a 
gastrointestinal disorder is related to service is the 
medical evidence.  In this regard, service medical records 
are negative for a gastrointestinal disorder, and there is no 
competent evidence relating a post-service gastrointestinal 
disorder, to include GERD, gastroenteritis or diarrhea, to 
service.  To the extent that he asserts he has a hiatal 
hernia, the Board notes that a June 1998 private record 
specifically notes no hiatal hernia.  

To the extent that treatment records note a history of 
gastrointestinal problems (including a 30-year history of 
diarrhea), the information is based on a history reported by 
the appellant and merely recorded by the examiner and it is 
not enhanced medical information.  Such information is not 
competent medical evidence that a gastrointestinal disorder 
is related to service or a service-connected disease or 
injury.  LeShore v. Brown, 8 Vet. App. 406 (1995). The 
competent evidence reflects that a gastrointestinal disorder 
was initially diagnosed many years after service.

The preponderance of the evidence is against the claim.  
Consequently, the benefit sought on appeal is denied.

Heat Stroke

In correspondence received in November 2005, the appellant 
asserted that he had had heat stroke during boot camp.  He 
stated that, as a result of having been required to physical 
training in the hot sun immediately after lunch, he passed 
out and vomited.  He added that he was unconscious, that 
mouth-to-mouth resuscitation was administered, and that awoke 
in a bathtub full of ice in the hospital.  

Service medical records are negative for reference to the 
appellant having had heat stroke.  Nevertheless, the Board 
does not doubt that the appellant underwent training during 
boot camp in the hot sun.  38 U.S.C.A. § 1154(a) (West  
2002).  Equally important is the fact that even assuming he 
had heat stroke in service, there is no competent evidence of 
any residuals.  At separation in March 1970, examination was 
normal.  Absent a current disability, service connection is 
not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  

Nasal Tumors

The appellant asserts he has nasal tumors as a result of 
service.  A private record of treatment, dated in September 
2001, notes that the appellant had a lesion excised from the 
tip of his nose.  Service medical records are negative for 
reference to nasal tumors or lesions during service.  At 
separation in March 1970, the nose and skin were normal.  
There is no competent evidence that nasal lesions or tumors 
are related to service.  The appellant is competent to report 
his symptoms.  He is not a medical professional, however, and 
his statements do not constitute competent medical evidence 
that nasal lesions or tumors are related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  


ORDER

Service connection for a right knee disorder is denied.  

Service connection for an ulcer and peptic ulcer disease is 
denied.  

Service connection for a gastrointestinal disorder, to 
include GERD, is denied.  

Service connection for heat stroke is denied.  

Service connection for nasal tumors is denied.  


REMAND

In regard to a skin disorder and allergies, the Board notes 
that a June 1995 private treatment record reflects an 
assessment of an acute urticarial-like rash.  Seasonal 
allergies were noted in February 1996.  Tinea was noted in 
September 1996.  An April 1998 private record of treatment 
notes complaints of a rash and/or hives.  Benadryl was 
prescribed.  VA treatment records, dated from March 2000 to 
April 2000, note nasal allergies and onychomycosis.  The 
assessment in June 2000 was dermatitis, probably psoriasis.  
The Board notes that in correspondence received in April 
2002, the appellant stated that he was undergoing treatment 
for skin problems at a VA clinic in San Francisco.  The 
records of treatment have not been associated with the claims 
file.  

As for the knees, the Board notes that in a September 2000 
rating decision, the AOJ denied service connection for a 
right knee disorder noting that a preexisting right knee 
disorder was not aggravated during service.  Service 
connection for a left knee disorder was denied based on a 
finding that a chronic left knee disorder was not shown.  The 
Board notes, however, that a September 1967 letter from the 
appellant's private physician shows the appellant had 
sustained a pre-service injury to the left knee, not the 
right knee.  

A February 1979 record of treatment notes the appellant's 
reported history of right knee problems dating back to his 
high school days.  A hiking injury the previous month was 
noted, and the appellant stated the knee had become swollen 
and that he had been unable to walk for the first half hour.  
On examination of the right knee, limitation of motion was 
noted.  The examiner opined that findings, to include a 
normal x-ray examination, suggested internal derangement of 
the knee and the possibility of chondromalacia of the patella 
or a meniscal injury.  In a letter dated February 14, 1979, a 
private examiner stated that on review of the arthrogram, he 
agreed with the suggestion of a posterior horn tear, noting 
that there was a possibility that a bubble of dye could cause 
the same appearance.  The lateral meniscus was noted to be 
intact.  There was no locking of the knee, and popliteal pain 
was noted.  

A March 1983 private treatment record notes the appellant 
sustained an injury to his knee a few weeks earlier.  The 
impression on arthroscopy was chronic joint effusion with 
pseudotrabeculation of the joint capsule.  An irregular 
fissured midbody and anterior horn of the medial meniscus was 
noted to be definitely abnormal.  The impression in February 
1984 was that there was a small focal area of increased 
osteoblastic activity in the right epicondyle, etiology 
undetermined.  The examiner added that he was unable to 
exclude an area of ischemic necrosis or osteochondritis 
dissecans.  

In January 1983, it was reported that the appellant had 
slipped at work and injured the right knee.  The diagnosis 
was strain.  



A private record of treatment, dated in February 1990, notes 
a possible retearing of the right medial meniscus.  In 
February 1991, a bone scan of the right knee was noted to 
show two small areas of increased isotope activity.  The 
impression of x-ray examination in February 1991 was possible 
early right knee medial compartment arthritis with mild 
anterior instability.  A September 2000 treatment record 
notes complaints of right knee buckling and that he had had 
seven surgical procedures on the right knee, including three 
open arthrotimies.  
There is insufficient evidence to determine whether any right 
knee disorder is related to service.  38 C.F.R. § 3.326

In regard to the left knee, as noted, in a September 1967 
letter, the appellant's private physician stated that the 
appellant suffered a left knee injury about one year earlier.  
The physician noted that the appellant had been seen in June 
and August with repeat injuries to the knee with possible 
ligamentous or cartilaginous injury.  He added that fluid had 
been aspirated twice, that the knee had been injected with 
hydrocortisone, and that the knee was still problematic.  

The October 1967 service entrance examination noted recurrent 
knee injury and associated symptoms in the summary of defects 
and diagnoses.  On the accompanying medical history, the 
examiner noted an injury to the cartilage of the left knee.  
In April 1968, the appellant complained of left knee pain for 
two years.  An ace wrap was prescribed.  The March 1970 
separation examination report shows the lower extremities 
were normal.  

A February 1984 private record of treatment notes a small 
amount of increased uptake in the medial compartment of the 
left knee.  A February 1987 private treatment record notes 
the appellant had twisted his knee.  The impression was 
tendonitis.  An isotope bone scan of the left knee in 
February 1991 was noted to be normal.  Private medical 
records, dated in April 1998, note complaints of aching in 
the legs.  There is insufficient evidence to determine 
whether any left knee disorder is related to service.  
38 C.F.R. § 3.326


To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should obtain any pertinent 
treatment records in regard to a skin 
condition from the VA clinic in San 
Francisco that have not been obtained.  
Any records obtained should be 
associated with the claims file.  

2.  The AOJ should schedule the 
appellant for a VA examination to 
determine the nature and etiology of any 
left knee disorder.  The examiner's 
attention should be directed to this 
Remand.  The examiner should respond to 
the following:  1) Identify any left 
knee disorder.  2) Did any identified 
left knee disorder clearly and 
unmistakably preexist service?  3) If a 
left knee disorder existed prior to 
service entrance, is it clearly and 
unmistakably established that it was not 
aggravated during service?  The examiner 
should review the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


